Case: 12-13365   Date Filed: 02/19/2013   Page: 1 of 6




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-13365
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 4:11-cr-00278-WTM-GRS-1

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

RICHARD LOUIS WILLIAMS,
a.k.a. Ace,
a.k.a. Ace Bouvier,
a.k.a. Taz,
a.k.a. Akashi Iman,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (February 19, 2013)
              Case: 12-13365     Date Filed: 02/19/2013   Page: 2 of 6

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      After pleading guilty, Richard Louis Williams appeals his 37-month

sentence for mail fraud, in violation of 18 U.S.C. § 1341. Defendant Williams’s

offense involved using stolen rewards points from loyalty programs, such as Delta

Airlines SkyMiles, American Airlines AAdvantage Program and Hilton Hotel’s

HHonor Program, to purchase airline tickets, hotel rooms and merchandise. On

appeal, Defendant Williams argues that the district court erred in: (1) finding a

total loss amount of $46,773.56, which supported a six-level increase in his offense

level, pursuant to U.S.S.G. § 2B1.1(b)(1)(D); (2) applying a two-level increase for

use of sophisticated means, pursuant to U.S.S.G. § 2B1.1(b)(10)(C); and (3)

denying Williams a two-level reduction for acceptance of responsibility, pursuant

to U.S.S.G. § 3E1.1(a). After review, we affirm.

      The district court did not clearly err when it found that Defendant

Williams’s offense resulted in a total loss of $46,733.56 and imposed

§ 2B1.1(b)(1)(D)’s enhancement of six levels when a loss is greater than $30,000

but less than $70,000. See U.S.S.G. § 2B1.1(b)(1)(D). At sentencing, Defendant

Williams did not object to some of the fraudulent purchases (12 flights, 2 hotel

stays and 16 merchandise deliveries) the Presentence Investigation Report (“PSI”)

attributed to him, which totaled $24,744 in losses. Furthermore, while the district


                                          2
              Case: 12-13365     Date Filed: 02/19/2013    Page: 3 of 6

court heard evidence of a larger conspiracy to fraudulently acquire and use

frequent flyer and hotel loyalty points resulting in losses of over $400,000, the

district court held Defendant Williams accountable only for those losses for which

the government presented evidence showing links to Williams. Specifically, the

government’s evidence tying loss amounts of $46,733.56 (listed in the PSI) to

Defendant Williams included the following: (1) the majority of the airline tickets

and hotel rooms redeemed with the fraudulently acquired points were in

Williams’s own name or a slight variation thereof, and government-issued

identification would have been required to redeem the tickets and bookings; (2)

witnesses told investigators that Williams redeemed some of the disputed airline

tickets and merchandise; and (3) many of the disputed purchases were linked

through common email addresses, IP addresses, phone numbers and mailing

addresses to other purchases Williams admitted.

      Given this evidence, the district court did not clearly err in finding that the

government had proven by a preponderance of the evidence that at least $30,000 in

losses were attributable to Defendant Williams. See United States v. Renick, 273

F.3d 1009, 1025 (11th Cir. 2001) (providing that, upon challenge, the government

must prove the loss amount with reliable and specific evidence). That some of the

government’s evidence was circumstantial does not render the district court’s loss

estimation unreasonable or speculative. See United States v. Dominguez, 109 F.3d


                                          3
              Case: 12-13365     Date Filed: 02/19/2013    Page: 4 of 6

675, 676 (11th Cir. 1997) (stating that although the district court must not

speculate as to the existence of a fact that would permit a more severe sentence, it

may make a reasonable estimate of the loss involved); see also U.S.S.G. § 2B1.1,

cmt. n.3(C). Accordingly, the district court did not err in applying the six-level

enhancement under U.S.S.G. § 2B1.1(b)(1)(D).

      Nor did the district court clearly err in finding that Defendant Williams’s

fraud involved sophisticated means and thus applying U.S.S.G.

§ 2B1.1(b)(10)(C)’s two-level enhancement. The PSI’s undisputed facts

established that; (1) the fraud scheme, which operated for at least a year prior to

Williams’s indictment, involved more than 46 victims and Williams’s fraudulent

access to 43 secured accounts; and (2) Williams used multiple shipping addresses

in both Georgia and South Carolina to receive shipments of fraudulently obtained

merchandise in an effort to conceal his criminal conduct. Although Williams

contends that his individual acts were not sophisticated, the district court

concluded that “the totality of the scheme” was sophisticated, considering both

Williams’s use of multiple aliases, credit cards, email accounts, IP addresses and

shipping addresses, and the sophistication required to gain access to victims’

accounts, which was sufficient to support the enhancement. See United States v.

Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010) (concluding that “[t]here is no

requirement that each of a defendant’s individual actions be sophisticated[;]


                                           4
               Case: 12-13365     Date Filed: 02/19/2013    Page: 5 of 6

[r]ather, it is sufficient if the totality of the scheme was sophisticated”); U.S.S.G.

§ 2B1.1, cmt. n.8(B) (defining sophisticated means as “especially complex or

especially intricate offense conduct pertaining to the execution or concealment of

an offense” and citing as examples the use of multiple jurisdictions or the hiding of

transactions through the use of fictitious entities).

      Finally, the district court did not clearly err when it denied Defendant

Williams a two-level reduction for acceptance of responsibility. Even though

Defendant Williams pled guilty, his plea did not entitle him to a reduction of his

offense level as a matter of right, particularly when the evidence before the

sentencing court showed that Williams’s conduct was inconsistent with an

acceptance of responsibility. See U.S.S.G. § 3E1.1, cmt. n.3. Specifically,

undisputed facts in the PSI established that Williams made false statements to

federal agents during the investigation (denying his involvement in the fraud

scheme) and then made false statements to the probation officer conducting the

presentence investigation (denying he was arrested and convicted of prior felony

forgery and escape offenses). Further, evidence presented during the sentencing

hearing indicated that Williams falsely denied responsibility for almost half of the

offense conduct through his objections to the loss calculation. Even if we consider

only Williams’s conduct after he was indicted, as Williams argues, that conduct—

making false statements to the probation officer and falsely denying a significant


                                            5
              Case: 12-13365     Date Filed: 02/19/2013   Page: 6 of 6

portion of the underlying offense conduct—is a sufficient basis to deny the

acceptance-of-responsibility reduction. See United States v. Castillo-Valencia, 917

F.2d 494, 500 (11th Cir. 1990) (explaining that we will overturn a district court’s

acceptance-of-responsibility determination only if “it is without foundation”).

      For all these reasons, we affirm Defendant Williams’s 37-month sentence.

      AFFIRMED.




                                          6